Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 1 of 21 PageID #: 9881




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,
                                                  Civil Action No. 4:18-cv-00469-ALM
                      Plaintiffs,

       v.
                                                  JURY TRIAL DEMANDED
SEATTLE SPINCO, INC., ET AL.,

                      Defendants.


                             [PROPOSED] JOINT PRETRIAL ORDER

       This cause came before the Court at a pre-trial conference held on February 16, 2021,

pursuant to Federal Rule of Civil Procedure 16.

I.     COUNSEL FOR THE PARTIES

Plaintiffs Wapp Tech Limited Partnership et. al. (“Wapp”):

Clyde M. Siebman
TX Bar No. 18341600
Siebman, Forrest, Burg & Smith LLP
Federal Courthouse Square
300 North Travis St.
Sherman, TX 75090
908/870-0070 Fax: 903/870-0066

Deron R. Dacus
TX Bar No. 00790553
ddacus@dacusfirm.com
THE DACUS FIRM, PC
821 ESE LOOP 323, Suite 430
Tyler, TX 75701
902/705-1117 Fax: 903/581-2543

Robert F. Kramer
CA Bar No. 181706 (Admitted E.D. Texas)
rkramer@feinday.com
M. Elizabeth Day

                                                  1
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 2 of 21 PageID #: 9882




CA Bar No. 177125 (Admitted E.D. Texas)
eday@feinday.com
David Alberti
CA Bar No. 220625 (pro hac vice)
dalberti@feinday.com
Sal Lim
CA Bar No. 211836 (pro hac vice)
slim@feinday.com
Russell S. Tonkovich
CA Bar No. 233280 (Admitted E.D. Texas)
rtonkovich@feinday.com
Marc C. Belloli
CA Bar No. 244290 (pro hac vice)
mbelloli@feinday.com
Sven Raz
CA Bar No. 222262 (pro hac vice)
sraz@feinday.com
Andrew Hamill (Admitted E.D. Texas)
CA Bar No. 251156
ahamill@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Boulevard, Suite 250
Burlingame, California 94101
Telephone: (650) 514-2747
Facsimile: (650) 618-4368

Defendants Seattle Spinco, Inc., et. al. (all defendants collectively, “Micro Focus”):

L. Rex Sears (Admitted Pro Hac Vice)
Utah State Bar No. 8548
Jared J. Braithwaite (Admitted Pro Hac Vice)
Utah State Bar No. 12455
Alexis K. Juergens (Admitted Pro Hac Vice)
Utah State Bar No. 16861
MASCHOFF BRENNAN
111 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 297-1850
Facsimile: (435) 252-1361

Barry Kenneth Shelton
bshelton@sheltoncoburn.com
Bradley Dalton Coburn
coburn@sheltoncoburn.com
SHELTON COBURN LLP
311 RR 620 South, Suite 205

                                                 2
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 3 of 21 PageID #: 9883




Austin, TX 78734-4775
512-263-2165

Melissa Richards Smith
melissa@gillamsmithlaw.com
Gillam & Smith, LLP
303 South Washington Avenue
Marshall, TX 75670
903-934-8450

Andrew Thompson (Tom) Gorham
tom@gillamsmithlaw.com
Gillam & Smith LLP
102 N College, Suite 800
Tyler, TX 75702


II.    STATEMENT OF JURISDICTION

       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

and 1338(a) because this action arises under the patent laws of the United States. The parties do

not contest jurisdiction or venue with respect to Wapp’s infringement claims and Micro Focus’s

defenses thereto.

III.   NATURE OF ACTION

       This is an action for patent infringement in which Wapp accuses Micro Focus of

infringing Claims 1-3 of U.S. Patent No. 8,924,192 (“’192 patent”); Claims 26, 45, 47-49 of U.S.

Patent No. 9,971,678 (“’678 patent”); and Claims 1-3 and 8 of U.S. Patent No. 9,298,864 (“’864

patent”) (collectively the “Asserted Claims” of the “Asserted Patents”). Wapp seeks monetary

damages in the form of a reasonable royalty, pre- and post-judgment interest, costs, enhanced

damages and an award of its fees under 35 U.S.C. §§ 284 and 285.

       Micro Focus denies that it has infringed or infringes any of the Asserted Claims of the

Asserted Patents, or that any of its infringement is willful. Micro Focus further contends that the

Asserted Claims are invalid. Micro Focus denies that Wapp is entitled to any relief whatsoever.


                                                 3
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 4 of 21 PageID #: 9884




IV.    CONTENTIONS OF THE PARTIES

       A.      Wapp’s Contentions

       By providing these contentions, Wapp does not concede that all these issues are

appropriate for trial; nor do the contentions below include every detail underlying each

contention.

       Wapp does not waive any of its pending motions, including any motions in limine,

motions for summary judgment, Daubert motions, and motions to strike, and any other already

pending and future motions it may file.

       Wapp is the owner of the ’192 Patent titled “Systems Including Network Simulation For

Mobile Application Development And Online Marketplaces For Mobile Application

Distribution, Revenue Sharing, Content Distribution Or Combinations Thereof.” Micro Focus

has been and is now infringing the ’192 Patent under 35 U.S.C. § 271 by selling software

systems covered by one or more claims of the ’192 Patent within the United States. Wapp

accuses Micro Focus’s products of infringing claims 1-3 of the ’192 Patent.

       Wapp is the owner of the ’678 Patent titled “Systems Including Device And Network

Simulation for Mobile Application Development.” Micro Focus has been and is now infringing

the ’678 Patent under 35 U.S.C. § 271 by selling software systems covered by one or more

claims of the ’678 Patent within the United States. Wapp accuses Micro Focus’s products of

infringing claims 26, 45, 47-49 of the ’678 Patent.

       Wapp is the owner of the ’864 Patent titled “System Including Network Simulation For

Mobile Application Development.” Micro Focus has been and is now infringing the ’864 Patent

under 35 U.S.C. § 271 by selling systems covered by one or more claims of the ’864 Patent

within the United States. Wapp accuses Micro Focus’s products of infringing Claims 1-3 and 8

of the ’864 Patent.

                                                4
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 5 of 21 PageID #: 9885




       Wapp seeks the following relief:

       a. A judgment that Micro Focus has infringed the ’192 Patent;

       b. A judgment that Micro Focus has infringed the ’678 Patent;

       c. A judgment that Micro Focus has infringed the ’864 Patent;

       d. A judgment and order requiring Micro Focus to pay Wapp damages under 35 U.S.C. §

284, together with pre-judgment and post-judgment interest;

       e. A judgment and order requiring Micro Focus to pay Wapp the costs of this action;

       f. A judgment and order awarding enhanced damages to Wapp under 35 U.S.C. § 284;

       g. A judgment and order declaring this case to be exceptional based on Micro Focus’s

infringement and/or litigation conduct; and

       h. A judgment and order awarding attorneys’ fees to Wapp under 35 U.S.C. § 285;

       Wapp contends that the Asserted Patents are valid and that its claims are not barred or

otherwise limited as a result of any of the affirmative defenses raised by Micro Focus.

       B.      Micro Focus’s Contentions

       Micro Focus does not infringe any asserted claim of the ’192 Patent, ’678 Patent, or ’864

Patent. Wapp is not entitled to any of the relief it seeks. By providing these contentions, Micro

Focus does not concede that all of these issues are appropriate for trial, and the contentions

below do not include every detail underlying each contention. Micro Focus does not waive any

of its pending motions, including any motions in limine, motions for summary judgment,

Daubert motions, motion for leave to supplement invalidity contentions, or any other future

motions it may file:

       a.      Micro Focus does not infringe any Asserted Claims of the Asserted Patents;

       b.      Each Asserted Claim of the Asserted Patents is invalid because it is either

anticipated by the prior art and/or is obvious in view of the prior art;

                                                  5
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 6 of 21 PageID #: 9886




       c.      Each Asserted Claim of the Asserted Patents is invalid because it is not supported

by the written description requirement and/or the enablement requirement;

       d.      Micro Focus is not liable to Wapp under any cause of action or legal theory

asserted by Wapp as a result of any or all of Micro Focus’s non-infringement, the invalidity of

the Asserted Claims of the Asserted Patents, and/or Micro Focus’s affirmative defenses;

       e.      Wapp is not entitled to any recovery whatsoever from Micro Focus;

       f.      Wapp is not entitled to any damages, including, but not limited to, a reasonable

royalty;

       g.      Wapp is not entitled to any costs, interests, or further relief;

       h.      Wapp is not entitled to a finding of willful infringement;

       i.      Wapp is not entitled to any equitable relief;

       j.      This case is exceptional based on the baseless nature of Wapp’s infringement

allegations and/or Wapp’s litigation conduct;

       k.      Micro Focus is entitled to an order requiring Wapp to pay its costs and attorneys’

fees in defending this action.

V.     STIPULATIONS AND UNCONTESTED FACTS

       A.      Uncontested Facts

               1.      The Parties

       a.      Plaintiff Wapp Tech Limited Partnership is a Delaware limited partnership

organized and existing under the laws of the State of Delaware.

       b.      Plaintiff Wapp Tech Corp. (“WTC”) is a body corporate organized and existing

under the laws of the Province of Alberta, Canada.

       c.      Wapp filed a complaint in this case against Micro Focus International plc on July

2, 2018, which was dismissed for lack of personal jurisdiction.

                                                  6
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 7 of 21 PageID #: 9887




       d.     Defendant Seattle SpinCo, Inc. (“Seattle SpinCo”) is a Delaware corporation with

its principal place of business at 4555 Great America Parkway, Suite 400, Santa Clara, California

95054. Seattle SpinCo is a direct wholly-owned subsidiary of Micro Focus (US) Group Inc.

       e.     Defendant Micro Focus LLC (f/k/a EntIT Software LLC) is a Delaware

corporation with its principal place of business at 4555 Great America Parkway, Suite 400, Santa

Clara, California 95054. Micro Focus LLC is a direct wholly-owned subsidiary of Seattle

SpinCo.

       f.     Defendant Micro Focus Interactive Israel Ltd. (f/k/a EntCo Interactive (Israel)

Ltd) is incorporated in Israel and has offices at Rehov Avraham Atalef 5, 5621600 Yahud

Monoson, Israel.

       g.     Defendant Micro Focus Government Solutions LLC (f/k/a Entco Government

Software LLC) is a Delaware corporation with its principal place of business at 8609 Westwood

Center Drive, Suite 700, Vienna, VA 22182. Micro Focus Government Solutions LLC is a

wholly-owned subsidiary of Micro Focus LLC.

       h.     Defendant Micro Focus (US) Inc. is a Delaware corporation with its principal

place of business at One Irvington Center, 700 King Farm Boulevard, Suite 400, Rockville,

Maryland 20850.

              2.      The Asserted Patents

       a.     The Asserted Patents are U.S. Patent Nos. 8,924,192 (“the ’192 patent”),

9,971,678 (“the ’678 patent”), and 9,298,864 (“the’864 patent”).

       b.     U.S. Patent No. 8,924,192 was filed on November 9, 2012 and issued on

December 30, 2014. It names Donavan Poulin as inventor.

       c.     U.S. Patent No. 9,971,678 was filed on December 23, 2014 and issued on May

15, 2018. It names Donavan Poulin as inventor.

                                               7
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 8 of 21 PageID #: 9888




       d.      U.S. Patent No. 9,298,864 was filed on November 19, 2013 and issued on March

29, 2016. It names Donavan Poulin as inventor.

               3.      The Accused Products

       The Accused Products in this case are:

       a.      LoadRunner Professional (formerly LoadRunner) versions 12.0 through 2020

SP2- SP3 with Network Virtualization alone and/or in combination with UFT Mobile/Mobile

Center through version 3.4 (the “LoadRunner Professional Accused Systems”);

       b.      LoadRunner Enterprise (formerly Performance Center) versions 12.0 through

2020 SP2-SP3 with Network Virtualization alone and/or in combination with UFT

Mobile/Mobile Center through version 3.4 (the “LoadRunner Enterprise Accused Systems”); and

       c.      LoadRunner Cloud (formerly StormRunner Load) versions 1.2 through 2020.10

with Network Virtualization alone and/or in combination with UFT Mobile/Mobile Center

through version 3.4 (the “LoadRunner Cloud Accused Systems”).

               4.      Motions

       All motions for judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a) may be

brought to the Court orally or in writing.

       Unless the Court sets alternative deadlines, all oppositions to motions filed pursuant to

Fed. R. Civ. P. 50(b) must be filed within 28 days of the filing of the motion. All replies in

support of the motions must be filed within 21 days of service of any oppositions.

               5.      Exhibits

       The maximum universe of exhibits to be used in any party’s case-in-chief and all

objections to the admission of such exhibits shall be identified in each party’s exhibit list to be

submitted to the Court, neither of which shall be supplemented without approval of all parties or



                                                  8
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 9 of 21 PageID #: 9889




leave of the Court, on good cause shown.1 Exhibits not listed will not be admitted unless good

cause is shown.

       No exhibit will be admitted unless offered into evidence through a witness, who must at

least be shown the exhibit. At some point before the completion of the witness’s testimony, any

party that has used an exhibit with the witness and wishes that exhibit to be admitted into

evidence must formally move the exhibit into evidence by exhibit number. Exhibits may not be

published, displayed, or otherwise shown to the jury until after they have been admitted into

evidence. Once admitted, counsel may publish exhibits to the jury without requesting to do so.

       The parties agree that any description of a document on an exhibit list is provided for

convenience only and shall not be used as an admission or otherwise as evidence regarding the

listed document or any other listed document.

       Legible copies of United States patents and the file prosecution histories of United States

patents may be offered and received in evidence in lieu of certified copies thereof, subject to all

other objections which might be made to the admissibility of certified copies.

       The parties may use each other’s exhibits listed on the parties’ respective exhibit lists

attached hereto to the same effect as though it were on its own exhibit list, subject to all

evidentiary objections. Any exhibit, once admitted at trial, may be used equally by either party

for any proper purpose in accordance with the Federal Rules of Evidence. However, the listing

of a document on a party’s exhibit list is not an admission that such document is relevant or

admissible when offered by the opposing party for the purpose that the opposing party wishes to



1
  Micro Focus is preparing revenue reports that present in more granular form the revenue data
that it previously produced, which reports Micro Focus expects to seek to add to the exhibit list,
either by stipulation of the parties or by seeking leave from the Court. Wapp opposes any
attempt by Micro Focus to rely on untimely disclosed witnesses or untimely produced
documents.
                                                  9
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 10 of 21 PageID #: 9890




 enter the document into evidence. This agreement does not waive any party’s objection to the

 admissibility of that exhibit.

         No party will remove a document from its exhibit list without agreement from the other

 party, unless it provides the other party the opportunity to add the document to its exhibit list.

         Subject to all foundational requirements and other objections that might be made to the

 admissibility of the original, a legible copy of any exhibit may be offered into evidence in lieu of

 the original. The parties may use electronic versions of exhibits that are spreadsheets or slide

 presentations. A party may replace poor print or digital quality copies of exhibits with improved

 or higher resolution print or digital quality copies.

         The parties agree that any exhibit listed on a party’s own exhibit list as to which no

 objection remains pending at the time of opening statements may be shown to the jury by that

 party during opening statements if the exhibit will be the subject of testimony and explained to

 the jury by a witness at trial.

         Legible photocopies of printed publications may be offered and received in evidence in

 lieu of originals thereof.

         None of the foregoing stipulations shall serve as a waiver of any other objections a party

 may have to any trial exhibits, or abrogate the requirement that the party offering an exhibit into

 evidence satisfy any other rules governing the admissibility of evidence set forth in the Federal

 Rules of Evidence, the Federal Rules of Civil Procedure, this Court’s Local Rules, the Court’s

 practices, or any other applicable rule or regulation. The parties agree to meet and confer in

 good faith to resolve objections to trial exhibits prior to their introduction at trial.

                 6.      Demonstrative Exhibits

         Demonstrative exhibits that the parties intend to use at trial need not be included on the

 parties’ respective exhibit lists.

                                                    10
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 11 of 21 PageID #: 9891




        Any demonstratives to be used during opening statements are to be exchanged by 4:00

 p.m. two days before the opening statements. If a party intends to create a demonstrative during

 the opening statement itself, a mock-up of such demonstrative conveying all the details and

 substance of the demonstrative to be created during the opening statement must be disclosed at

 the same time as the other opening statement demonstratives. Any physical demonstratives,

 including any poster boards, must be made available for inspection at the same time and photos

 or electronic images of the physical demonstratives must be disclosed at the same time along

 with the other demonstratives.

        Any objections to the opening statement demonstratives must be provided by 1:00 p.m.

 the day after the demonstratives are received (one day before the opening statements). The

 parties shall meet and confer telephonically in an attempt to resolve any objections to these

 opening statement demonstratives at 3:00 p.m. If objections cannot be resolved by the parties,

 the unresolved issues will be raised with the Court in the morning before the demonstratives are

 to be presented to the jury. Any opening statement demonstratives modified to overcome the

 other party’s objections must be disclosed as soon as possible and no later than 7 pm the day

 before the opening statements. Deposition testimony displayed or played by video during an

 opening statement is treated as a demonstrative and the procedure for disclosing and objecting to

 demonstratives in this paragraph apply.

        Demonstratives exchanged will not be used by an opposing party prior to being used by

 the disclosing party.

        The parties shall exchange copies of all documentary, graphic, slide, animation, and any

 other form of demonstratives, including mock ups of demonstratives intended to be created live

 during witness presentations with all the details and substance of the to-be-created



                                                 11
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 12 of 21 PageID #: 9892




 demonstratives, that they plan to use at trial during direct examination, but not for cross-

 examinations, by 7:00 p.m. the day before their anticipated use. Any physical demonstratives

 must be made available for inspection at that time and photos or electronic copies of those

 physical demonstratives must also be disclosed at that time. Any objections to the demonstrative

 exhibits shall be provided by 9:00 p.m. The parties shall meet and confer telephonically in an

 attempt to resolve any objections to the demonstrative at 10:00 p.m. If objections cannot be

 resolved by the parties, the unresolved issues will be raised with the Court in the morning before

 the exhibits are to be used in front of the jury. Any changes to the demonstratives made after the

 parties confer must be disclosed immediately and no later than three (3) hours before Court

 session starts for the day. Demonstratives exchanged will not be used by an opposing party prior

 to being used by the disclosing party. This provision does not apply to the demonstratives to be

 used for cross-examination, which need not be provided to the other side in advance of their use.

        All demonstratives used in Court (other than those used during cross-examination and

 closing arguments) must be disclosed according to the schedules above; no hand-written or other

 demonstratives created or presented during openings, or during witness examinations will be

 allowed without such scheduled, prior disclosure, except for those permitted by the Court upon a

 showing of good cause. The parties do not need to disclose demonstratives they intend to use

 during their respective closing arguments.

                7.      Witnesses

        The parties shall notify the other side in good faith of their intention to move a witness

 from the “may call” list to the “will call” list and vice versa no later than seven (7) days before

 commencement of trial.

        No later than 7:00 p.m. two (2) days before their introduction (i.e., Monday evening for a

 witness to be called on Wednesday), counsel shall provide to opposing counsel: (1) the names

                                                  12
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 13 of 21 PageID #: 9893




 and order of witnesses to be called (both live and by deposition); and (2) an identification of trial

 exhibits to be used on direct examination of each witness (both live and by deposition). No later

 than 7:00 p.m. two (2) days before their introduction, counsel shall also make available for

 inspection any non-documentary trial exhibits that they plan to use at the trial during direct

 examination of each witness. The parties shall make their best efforts to follow the specified

 order of presentation; however, they recognize that the order of presentation may change based

 on timing or other circumstances.

        If counsel intends to change the order of witnesses, they shall notify the other side

 immediately. The parties also recognize that the COVID-19 pandemic may affect the manner of

 presentation of witness testimony.

        Any objections to the identified exhibits shall be provided by 9:00 p.m. The parties shall

 meet and confer telephonically or in person in an attempt to resolve any objections to the exhibits

 at 10:00 p.m. If objections cannot be resolved by the parties, the unresolved issues will be raised

 with the Court in the morning before the exhibits are to be used in front of the jury.

        For any exhibits identified in the 7:00 p.m. exchange that require physical inspection,

 such inspection shall occur no later than 10:00 p.m. the evening the exhibit is identified. The

 exhibits subject to the physical inspection must also be made available for inspection at 7:00 pm

 the day before a party intends to introduce them in Court and any inspection should take place no

 later than 10:00 pm that same evening. Parties do not need to identify exhibits they intend to use

 during cross-examination.

        For any witnesses whose testimony the parties intend to present at trial by deposition, the

 parties shall identify a list of deposition designations to be played or read to the jury by 7:00 p.m.

 two (2) days before the designations are to be played or read to the jury. In other words, if



                                                  13
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 14 of 21 PageID #: 9894




 deposition testimony is intended to be played on Wednesday, the corresponding deposition

 designations must be provided by 7:00 p.m. on the previous Monday. Any objections and

 counter-designations shall be provided by 10:00 a.m. the following morning. The party

 introducing the deposition testimony shall be responsible for editing the deposition video to

 include the testimony and any counter- designation testimony, and remove any attorney

 objections or colloquy, and provide a final version of the video to the other party by 7:00 p.m.

 the day before it is to be shown to the jury or state in writing that the deposition testimony will

 be instead read into the record. The parties shall meet and confer in an attempt to resolve any

 additional objections to the deposition testimony at 10:00 p.m. If objections cannot be resolved

 by the parties, the unresolved issues will be raised with the Court in the morning before the

 testimony is to be presented to the jury. This procedure does not apply to any previously

 admitted witness deposition testimony the parties intend to present during the closing statements.

        To the extent permitted by the Federal Rules of Evidence and rulings from the Court, the

 parties agree that depositions may be used at trial whether or not the transcripts of such

 depositions have been signed and filed as set forth in Federal Rule of Civil Procedure 30(b).

        Any deposition testimony not specifically identified on a party’s deposition designation

 list may still be used at trial for the purposes of impeachment, if otherwise competent for that

 purpose.

        When a party uses deposition testimony for impeachment, the party may elect to either

 play the deposition testimony by video or to read the deposition testimony live, unless the Court

 orders otherwise.

        To the extent that the trial is subject to specific time limitations, the time available for

 each party’s trial presentation shall be reduced by the length of its designated and counter-



                                                  14
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 15 of 21 PageID #: 9895




 designated testimony read or played.

                8.      Agreed Motions in Limine

        The parties agree that the following subject matter should not be presented to the jury:

        a. Argument or evidence contrary to the Court’s claim construction.

        b. Argument or evidence regarding discovery disputes and motions to compel discovery.

        c. Argument or evidence regarding the existence, substance, or status of Plaintiffs’

             allegations or claims against other defendants (i.e., Hewlett Packard Enterprise

             Company, Wells Fargo or Bank of America).

 VI.    CONTESTED ISSUES OF FACT AND LAW

        A.      Wapp’s Contested Issues

        a.      Whether Micro Focus has infringed any Asserted Claims of the Asserted Patents

 under 35 U.S.C. 271 by selling software systems covered by the Asserted Claims.

        b.      The amount of any damages, including at least a reasonable royalty, necessary to

 compensate Innovation for the alleged infringement pursuant to 35 U.S.C. § 284.

        c.      Whether Wapp is entitled to enhanced damages pursuant to 35 U.S.C. § 284 (and

 if so, the Court will determine the dollar amount of the enhancement).

        d.      Whether Micro Focus has shown by clear and convincing evidence that each of

 the Asserted Claims are invalid under 35 U.S.C. 102 and/or 103.

        e.      Whether Wapp is entitled to attorneys’ fees under 35 U.S.C. § 285 and, if so, in

 what amount.

        f.       Whether Wapp is entitled to pre-judgment and post-judgment interest, and, if so,

 the dollar amount of pre-judgment and post-judgment interest.

        g.       Whether Wapp is entitled to costs, and, if so, the dollar amount of costs.



                                                 15
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 16 of 21 PageID #: 9896




        B.      Micro Focus’s Contested Issues

        a.      Whether Micro Focus directly infringes the Asserted Claims of the Asserted

 Patents, given that Wapp has alleged only direct infringement.

        b.      Whether the Asserted Claims of the Asserted Patents are invalid under 35 U.S.C.

 §§ 102 (anticipation), 103 (obviousness), and/or 112 (written description and enablement);

        c.      Whether Micro Focus is liable to Wapp under any cause of action or legal theory

 asserted by Wapp as a result of any or all of Micro Focus’s non-infringement, the invalidity of

 the Asserted Claims of the Asserted Patents, and/or Micro Focus’s affirmative defenses;

        d.      Whether Wapp is entitled to any recovery whatsoever from Micro Focus;

        e.      Whether Wapp is entitled to any damages, including, but not limited to, a

 reasonable royalty;

        f.      Whether Wapp is entitled to any costs, interests, or further relief;

        g.      Whether Wapp is entitled to a finding of willful infringement;

        h.      Whether Wapp is entitled to any equitable relief;

        i.      Whether this case is exceptional based on the baseless nature of Wapp’s

 infringement allegations and/or Wapp’s litigation conduct;

        j.      Whether Micro Focus is entitled to an order requiring Wapp to pay its costs and

 attorneys’ fees in defending this action.

 VII.   LIST OF WITNESSES

        The trial witness list for Wapp is attached as Appendix A.

        The trial witness list for Micro Focus is attached as Appendix B.

 VIII. LIST OF EXHIBITS

        Pursuant to the Amended Scheduling Order (Dkt. No. 258), the parties will exchange

 their exhibit lists and exhibits on January 15, 2021 and deliver copies to the Court as directed by

                                                  16
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 17 of 21 PageID #: 9897




 the Amended Scheduling Order. The parties will also follow the Court’s Order Regarding

 Exhibits (Dkt. No. 269) at trial.

 IX.    LIST OF ANY PENDING MOTIONS

        The following are Wapp’s Pending Motions:

            1. Dkt. No. 266: Motion to Strike and Exclude Undisclosed Witnesses and

 Documents filed on December 28, 2020.

            2. Dkt. No. 299: Motion to Exclude Testimony of Defendants’ Damages Expert and

 to Strike Portions of Defendants’ Damages Expert Report filed on January 12, 2021.

            3. Dkt. No. 301: Motion to Strike Sections of Dr. Matthew Shoemake’s Non-

 Infringement Expert Report filed on January 21, 2021.

        The following are Micro Focus’s Pending Motions:

            1. Dkt. No. 303: Motion to Exclude or Limit Testimony from Plaintiffs’ Damages

 Expert Roy Weinstein, filed on January 12, 2021.

            2. Dkt. No. 305: Motion to Exclude or Limit Testimony from Plaintiffs’ Technical

 Expert Dr. Sam Malek, filed on January 12, 2021.

            3. Dkt. No. 313: Motion for Leave to Supplement Invalidity Contentions, filed on

 January 14, 2021.

 X.     PROBABLE LENGTH OF TRIAL

        The trial in this matter has been specially set for March 1-5, 2021. (Dkt. No. 189)

 XI.    MANAGEMENT CONFERENCE LIMITATIONS

        None.

 XII.   CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and

 acknowledge the following:

                                                17
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 18 of 21 PageID #: 9898




        (1) Subject to the outstanding motions, full and complete disclosure has been made in

 accordance with the Federal Rules of Civil Procedure and the Court’s orders;

        (2) Discovery limitations set forth in the Federal Rules of Civil Procedure, the Local

 Rules, and the Court’s orders have been complied with;

        (3) Each exhibit in the List of Exhibits herein:

               (a) is in existence;

               (b) is numbered;

               (c) will be disclosed and shown to opposing counsel.

        Approved as to form and substance:

  Dated: January 15, 2021                             /s/ Clyde M. Siebman

                                                      Clyde M. Siebman
                                                      TX Bar No. 18341600
                                                      Siebman, Forrest, Burg & Smith LLP
                                                      Federal Courthouse Square
                                                      300 North Travis St.
                                                      Sherman, TX 75090
                                                      908/870-0070 Fax: 903/870-0066

                                                      Deron R. Dacus
                                                      TX Bar No. 00790553
                                                      ddacus@dacusfirm.com
                                                      THE DACUS FIRM, PC
                                                      821 ESE LOOP 323, Suite 430
                                                      Tyler, TX 75701
                                                      902/705-1117 Fax: 903/581-2543

                                                      Robert F. Kramer
                                                      CA Bar No. 181706 (Admitted E.D. Texas)
                                                      rkramer@feinday.com
                                                      M. Elizabeth Day
                                                      CA Bar No. 177125 (Admitted E.D. Texas)
                                                      eday@feinday.com
                                                      David Alberti
                                                      CA Bar No. 220625 (pro hac vice)
                                                      dalberti@feinday.com
                                                      Sal Lim


                                                 18
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 19 of 21 PageID #: 9899




                                           CA Bar No. 211836 (pro hac vice)
                                           slim@feinday.com
                                           Russell S. Tonkovich
                                           CA Bar No. 233280 (Admitted E.D. Texas)
                                           rtonkovich@feinday.com
                                           Marc C. Belloli
                                           CA Bar No. 244290 (pro hac vice)
                                           mbelloli@feinday.com
                                           Sven Raz
                                           CA Bar No. 222262 (pro hac vice)
                                           sraz@feinday.com
                                           Andrew Hamill
                                           CA Bar No. 251156 (Admitted E.D. Texas)
                                           ahamill@feinday.com
                                           FEINBERG DAY KRAMER ALBERTI
                                           LIM TONKOVICH & BELLOLI LLP
                                           577 Airport Boulevard, Suite 250
                                           Burlingame, California 94101
                                           Telephone: (650) 514-2747
                                           Facsimile: (650) 618-4368

                                           Attorneys for Plaintiff

  Dated: January 15, 2021               /s/ L. Rex Sears

                                        L. Rex Sears (Admitted Pro Hac Vice)
                                        Utah State Bar No. 8548
                                        Jared J. Braithwaite (Admitted Pro Hac Vice)
                                        Utah State Bar No. 12455
                                        Alexis K. Juergens (Admitted Pro Hac Vice)
                                        Utah State Bar No. 16861
                                        MASCHOFF BRENNAN
                                        111 South Main Street, Suite 600
                                        Salt Lake City, Utah 84111
                                        Telephone: (801) 297-1850
                                        Facsimile: (435) 252-1361

                                        Barry Kenneth Shelton
                                        bshelton@sheltoncoburn.com
                                        Texas Bar No. 24055029
                                        Bradley Dalton Coburn
                                        Texas Bar No. 24036377
                                        coburn@sheltoncoburn.com
                                        SHELTON COBURN LLP
                                        311 RR 620 South, Suite 205
                                        Austin, TX 78734-4775


                                      19
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 20 of 21 PageID #: 9900




                                                512-263-2165

                                                Melissa Richards Smith
                                                melissa@gillamsmithlaw.com
                                                Gillam & Smith, LLP
                                                303 South Washington Avenue
                                                Marshall, TX 75670
                                                903-934-8450

                                                Andrew Thompson (Tom) Gorham
                                                tom@gillamsmithlaw.com
                                                Gillam & Smith LLP
                                                102 N College, Suite 800
                                                Tyler, TX 75702

                                                Attorneys for Defendants



 This Joint Pre-Trial Order is hereby Approved this ____ day of __________________, 2021.



                                           __________________________________________
                                           UNITED STATES DISTRICT JUDGE




                                             20
Case 4:18-cv-00469-ALM Document 319 Filed 01/15/21 Page 21 of 21 PageID #: 9901




                                 CERTIFICATE OF SERVICE

        I certify that the foregoing document is being served via the Court’s CM/ECF system on

 January 15, 2021, on all counsel of record who have consented to electronic service.

                                             /s/ Clyde M. Siebman
                                                Clyde M. Siebman




                                                21
